Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least claims 1, 4 and 5 recites “a metal gas diffusion layer (M-GDL) plate”.  At least claims 1, 4-9 and 13-15 recite “the M-GDL” which lacks proper antecedent basis in the claims.  Examiner suggests “the M-GDL plate” for all recitations of “the M-GDL”.
Claims 10 and 11 recites “A method as claimed in claim”, which lacks proper antecedent basis.  Examiner suggest “The method as claimed in claim”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamachi et al., US 2005/0130028 A1.
Kamachi teaches a fuel cell including a laminated, plate-shaped membrane electrode assembly and first and second separator plates sandwiching the membrane electrode assembly. The membrane electrode assembly includes a polymer electrolyte membrane; first and second electrode layers sandwiching the polymer electrolyte membrane; and first and second gas-diffusion layers disposed on an outer side of the electrode layers, respectively. The first and second gas-diffusion layers are made of an air-permeable metallic material (abstract).  See Figures 1 and 6-9.  A non-woven fabric having a length of 50 mm, a width of 50 mm and a thickness (t) of 0.05 mm was fabricated using stainless steel fibers (JIS SUS316) with a diameter of 1 m. The non-woven fabric was then subjected to punching to obtain a thin main body 13 of a disk-shape having a diameter of 15.5 mm. In this case, an arithmetic average roughness Ra of a surface of the main body 13 on the side contacting an electrode was 0.6 m. The main body 13 was then plated with gold by an electric plating process, wherein surface layers 15 and 18, each having a thickness of 5 m, were formed on the main body 13, respectively, on the side contacting the electrode and on the side contacting the separator plate, to form an air-permeable metallic material 11 [0035].

Thus the claims are anticipated.
**
Claim(s) 1-4, 6-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al., WO 2015/145406 A2.
Tanaka teaches a fuel cell membrane electrode assembly (MEA) with a combined metal gas diffusion layer and microporous layer.  The assembly comprises a porous metal gas diffusion layer (GDL) and a catalyst layer with a microporous layer (MPL) interposed between, the MPL being constructed to fill the pores of the GDL and coat the surface thereof (abstract).  The basic construction of a MEA comprises a fuel cell bipolar plate 21, metal GDL 20 and catalyst layer 40.  Reactant gases are supplied through the gas channels 12 of the bipolar plate 10 and then diffused through the holes or pores of the metal GDL (page 16).  See examples 2 and 6.  See also Figure 2.
.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TRACY M DOVE/Primary Examiner, Art Unit 1727